Exhibit 10.4

 

[image_001.jpg] 

 



 

December 22, 2015

 

STRICTLY CONFIDENTIAL

 

Northwest Biotherapeutics, Inc.

4800 Montgomery Lane, Suite 800

Bethesda, MD 20814

Attn: Linda Powers, Chief Executive Officer

 

Dear Ms. Powers:

 

Reference is made to the engagement letter (the “Engagement Letter”), dated
November 16, 2015, by and between Northwest Biotherapeutics, Inc. (the
“Company”) and H.C. Wainwright & Co., LLC (“Wainwright”). Defined terms used
herein but not defined herein shall have the meanings given to such terms in the
Engagement Letter.

 

1.        The Company and Wainwright hereby agree to amend and restate Section B
of the Engagement Letter as follows:

 

“Term and Termination of Engagement. The term (the “Term”) of HCW’s exclusive
engagement will begin on the date hereof and end fifty (50) days after the date
hereof. Notwithstanding anything to the contrary contained herein, the
provisions concerning confidentiality, indemnification and contribution
contained herein and the Company’s obligations contained in Section H hereof
will survive any expiration or termination of this Agreement, and the Company’s
obligation to pay fees actually earned and payable and to reimburse expenses
actually incurred and reimbursable pursuant to Section A hereof, if any, will
survive any expiration or termination of this Agreement, as permitted by FINRA
Rule 5110(f)(2)(d). Upon any expiration or termination of this Agreement, the
Company's obligation to reimburse HCW for out of pocket accountable expenses
actually incurred by HCW and reimbursable upon closing of the Placement pursuant
to Section A or otherwise due under Section A hereof, will be limited to the
$50,000 provided in Section 3 above, and will survive any expiration or
termination of this Agreement, as permitted by FINRA Rule 5110(f)(2)(d).”

 

Except as expressly set forth above, all of the terms and conditions of the
Engagement Letter shall continue in full force and effect after the execution of
this agreement and shall not be in any way changed, modified or superseded by
the terms set forth herein.

 

This agreement may be executed in two or more counterparts and by facsimile or
“.pdf” signature or otherwise, and each of such counterparts shall be deemed an
original and all of such counterparts together shall constitute one and the same
agreement.

 

 

 

 

[Remainder of page intentionally left blank]

 

 

 

 

 

IN WITNESS WHEREOF, this agreement is executed as of the date first set forth
above.

 

  Very truly yours,         H.C. WAINWRIGHT & CO., LLC               By    
Name: Mark Viklund   Title: Chief Executive Officer

 

 

Accepted and Agreed:

 

Northwest Biotherapeutics, Inc.         By           Name: Linda Powers        
Title: Chairman & Chief Executive Officer  

 

 

[Signature Page to NWBO Engagement Letter Amendment]

 

 

 

